El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
West India Oil Company radicó demanda en cobro de dinero ante la Corte Municipal de Caguas, contra Pedro Vicente Pedrosa y aseguró la efectividad de la sentencia que pudiera recaer en dicho pleito, previa prestación de la corres-pondiente fianza, la cual fué debidamente aprobada. El de-mandado presentó moción a la corte municipal solicitando levantamiento de embargo y la corte, sin notificación a la parte demandante que había obtenido el embargo y sin darle la oportunidad de ser oída, decretó la anulación del mismo, luego de haber aprobado una fianza-ofrecida por el deman-dado.
La demandante solicitó de la Corte de Distrito de Huma-cao la expedición de un auto de certiorari contra José Soto Soto, Juez Municipal de Caguas, alegando substancialmente los hechos anteriormente relatados, y la corte ordenó al secre-tario que expidiese un mandamiento al juez municipal para que compareciese en ana fecha determinada a exponer las razones por las cuales no debía expedirse el auto solicitado. Aunque la Corte de Distrito de Humacao, al resolver la soli-citud del peticionario, aparece anulando el auto expedido y *535declarando sin lugar la referida solicitud, la verdad es que no consta de los documentos elevados a este tribunal que se expidiera auto alguno, ni que la Corte de Distrito de Humacao tuviese ante su consideración los autos originales radicados en la Corte Municipal de Caguas. Lo único que aparece en los autos es la siguiente orden, autorizada por Rafael Arjona Siaca, Juez de la Corte de Distrito de Humacao:
“Vista la petición jurada de certiorari presentada en este casó por la West India Oil Company, la corte ordena al Secretario expida un mandamiento dirigido al Hon. José Soto Soto, Juez de la Corte Municipal de Caguas, Puerto Rico, para que comparezca ante esta corte el día 1 de julio de 1931, a las nueve de la mañana, para que demuestre las causas por las cuales no deba expedirse el auto de certiorari solicitado. ’ ’
Resulta, pues, que el auto no fue nunca expedido y que los originales del pleito promovido ante la Corte Municipal de Caguas, no han sido elevados ante este tribunal ni lo fueron tampoco ante la Corte de Distrito de Humacao. La resolución de esta última corte en que se pretende anular un auto y se declara sin lugar la petición, se basa en que el peticionario tiene un recurso adecuado de acuerdo con la sección 14 de la ley para asegurar la efectividad de senten-cias que concede a la parte perjudicada el derecho de for-mular su protesta contra las resoluciones del tribunal, a los efectos del recurso que la ley de procedimientos le conceda contra la sentencia definitiva.
 No existe derecho de apelación contra una orden anulando o negando la anulación de un embargo preventivo dictada por una corte municipal. Si en un caso como el pre-sente no pudiese expedirse un auto de certiorari, la parte demandante cuyo embargo fué anulado sin ser notificada ni oída, tendría que aguardar a que se dictase sentencia' defi-nitiva para obtener la revisión de la orden dictada por la corte municipal. No existe un remedio adecuado dentro del curso ordinario de la ley. No necesita la parte demandante obtener la revisión de la orden anulando el embargo mediante *536recurso de apelación, contra la sentencia definitiva, si le es adversa, porque al resolverse el caso, si obtiene un fallo favorable, la sentencia, siendo firme, basta por sí sola para ase-gurar su efectividad desde el momento en que puede pro-cederse inmediatamente a su ejecución. Si el embargo se dieta para asegurar la efectividad de la sentencia, una vez ésta firme, huelga el recurso preventivo, ya que éste única-mente puede proteger los derechos del demandante durante la tramitación del pleito y mientras no exista una sentencia firme que pueda ser objeto de ejecución. La corte municipal cometió un error de procedimiento, al aprobar la fianza y anular el embargo sin notificar y sin darle a la parte deman-dante la oportunidad de ser oída. Podría argüirse que cuando se trata de un embargo preventivo para asegurar la efectividad de una sentencia, no se oye previamente a la parte demandada, y que cuando se anula un embargo tampoco debe oírse al demandante. El caso es muy distinto. El propósito de la ley es asegurar la efectividad de la sentencia, y este propósito podría quedar frustrado si se hiciese saber al demandado con antelación que se intentaba trabar un embargo en sus bienes. La. parte afectada por el embargo tiene siempre el derecho de impugnar la fianza, cuando no consta claramente en documento auténtico que la obligación es exi-gible, o de levantar el embargo, ofreciendo suficiente garantía al demandante. Por muchas molestias e inconvenientes que el embargo pueda producir, no hay peligro de que el deman-dado pueda ser burlado en sus derechos. Tiene amplia pro-tección dentro de las disposiciones de la ley. No ocurre así al demandante, cuando a sus espaldas se anula un embargo. La fianza prestada por el demandado puede que no sea sufi-ciente para garantizar los derechos del demandante. Puede ocurrir que el demandante pruebe a la corte que el embargo no debió haber sido anulado, y puede ocurrir también que si se decreta la anulación, sin habérsele dado la oportunidad de ser oído, cuando acuda a la corte a defender sus derechos, su actuación resulte tardía, ya porque hayan desaparecido *537los bienes qne antes embargara, porque bayan pasado legal-mente a otra persona, o por cualquiera otra causa que le im-pida asegurar la efectividad de su reclamación. No debemos olvidarnos de que en virtud del embargo, el demandante ba adquirido nn derecho del cual no debe ser privado sin su conocimiento y sin tener la oportunidad de defenderse. En-tendemos qne en este caso, según aparece de la solicitud jurada, por la peticionaria, se ba cometido nn error subs-tancial y que los procedimientos deben ser revisados por medio de certiorari.
Por las razones expuestas, debe revocarse la sentencia apelada y ordenarse la devolución de los autos a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.